
	

113 HR 5400 IH: Border State Protection Act of 2014
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5400
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2014
			Mr. Yoho (for himself, Mr. LaMalfa, Mr. Weber of Texas, and Mr. McAllister) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for State enforcement of border security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Border State Protection Act of 2014.
		2.FindingsThe Congress finds as follows:
			(1)it is the role of the Federal Government to establish and enforce the immigration and
			 naturalization laws of the United States;
			(2)under article IV, section 4 of the Constitution, the United States shall protect each State against
			 Invasion;
			(3)the Federal Government has failed to secure the border with Mexico;
			(4)the border states are financially burdened by having to use their own funds and resources to deal
			 with illegal immigrants entering their borders; and
			(5)the Federal Government has failed to protect the border states.
			3.In general
			(a)States authorized To actThe governor of any State that is on an international border of the United States is hereby
			 authorized to take such actions as may be necessary to establish
			 operational control of that portion of the international border that are
			 within that State.
			(b)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701
			 note).
			(c)Limitation on liabilityA State may not be held liable in any Federal action for any act taken pursuant to this Act that is
			 otherwise in conformity with law.
			4.Costs of controlling the international border
			(a)ReportDuring fiscal year 2014 and each fiscal year thereafter, the governor of any State may submit a
			 report to Congress detailing the costs (expressed as a dollar amount)
			 incurred by such State in carrying out section 3.
			(b)CalculationOn the last day of fiscal year 2014 and the last day of each fiscal year thereafter, Congress shall
			 calculate the total amount of costs detailed in the reports submitted
			 during such fiscal year under subsection (a).
			(c)RescissionConsistent with the requirements of subsections (d) and (e), on the first day of fiscal year 2015
			 and the first day of each fiscal year thereafter, there is rescinded from
			 unobligated amounts available for Executive Office of the President and Funds Appropriated to the President an amount equal to the total dollar amount (if any) calculated under subsection (b) for the fiscal
			 year ending immediately before such day.
			(d)LimitationAny rescission under subsection (c) may not rescind more than 50 percent of the fund made available
			 to the Executive Office of the President and Funds Appropriated to the President in the fiscal year in which such rescission occurs.
			(e)Rescission from foreign aidAny amount that would be rescinded in a fiscal year from Executive Office of the President and Funds Appropriated to the President but for the application of subsection (d) shall be rescinded from the discretionary appropriations
			 made available in such fiscal year for non-security foreign aid to Mexico,
			 El Salvador, Honduras, and Guatemala.
			
